Exhibit 10.19

LIMITED GUARANTY

This LIMITED GUARANTY (the “Limited Guaranty”) is made as of October 21, 2009,
by the first party listed on the signature pages hereto (“Guarantor”) in favor
of Merrill Lynch Bank & Trust Co., F.S.B., a federally chartered savings bank
(“Seller”). Reference is hereby made to the Purchase and Sale Agreement, dated
as of the date hereof, together with any subsequent amendment or amendments
thereto (the “Purchase Agreement”), by and among Seller, Bank of America, N.A.,
a national banking association (“Bank of America”), and Sequoia Acquisition,
Inc., a California corporation (“Buyer”). Capitalized terms used but otherwise
not defined herein have the meanings ascribed to them in the Purchase Agreement.

WHEREAS, Guarantor has agreed to contribute to the capital of Buyer (including
by deposit into escrow) certain funds (the “Commitment”) pursuant to an Equity
Commitment Letter of even date herewith (the “Equity Commitment Letter”);

WHEREAS, subject to the terms and conditions set forth herein, Guarantor wishes
to guarantee the payment to Seller of certain amounts if and when payable
pursuant to the terms of the Purchase Agreement; and

WHEREAS, each of the other investors participating in the transactions
contemplated hereby or a Related Party thereof (each, an “Other Guarantor” and,
collectively with the Guarantor, the “Guarantors”) has executed (a) an equity
commitment letter of even date herewith (each, an “Other Equity Commitment
Letter”), pursuant to which each such Other Guarantor has agreed to contribute
to the capital of Buyer (including by deposit into escrow) certain funds (each,
an “Other Commitment”), and (b) a limited guaranty of even date herewith in
substantially the form of this Limited Guaranty, pursuant to which each such
Other Guarantor guarantees the payment to Seller of certain amounts if and when
payable pursuant to the terms of the Purchase Agreement (each, an “Other
Guarantee”).

NOW, THEREFORE, for value received, and to induce Seller to enter into the
Purchase Agreement, Guarantor agrees as follows:

1. Limited Guaranty. (a) In the event that Guarantor fails to fund the
Commitment by the date that is one Business Day prior to the Scheduled Closing
Date (the “Closing Due Date”) in accordance with Guarantor’s obligations under
the Equity Commitment Letter (a “Funding Failure”), Guarantor hereby agrees
that, from and after the termination of the Purchase Agreement pursuant to
Section 9.1(b) or 9.1(f) thereof, Seller may seek from Guarantor, and shall be
entitled to recover, any and all damages that Seller incurs as a result of
Guarantor’s failure to fund the Commitment on the Closing Due Date in accordance
with Guarantor’s obligations under the Equity Commitment Letter, which Guarantor
stipulates and agrees (and agrees that it will not take a contrary position in
any context or forum) shall be an amount equal to the Maximum Obligation (as
defined below) (the “Defaulting Guarantor Obligations”). For the avoidance of
doubt, there shall be no Funding Failure unless Buyer and Seller have mutually
agreed (i) on the Determination Date, that the conditions to closing in Sections
8.1 and 8.2 of the Purchase Agreement, and (ii) on the Scheduled Closing Date,
that the conditions to closing in Sections 8.1(b) and 8.2 of the Purchase
Agreement, in each case other than those conditions that



--------------------------------------------------------------------------------

by their nature are to be satisfied at the Closing, have been satisfied or
waived or, if Buyer and Seller are unable to so agree, a court of competent
jurisdiction shall have finally determined that such closing conditions have
been satisfied or waived, and the Purchase Agreement may not be terminated
except by the mutual written agreement of Buyer and Seller pending such judicial
resolution (it being understood that, for the avoidance of doubt, neither
Section 12.7 of the Purchase Agreement nor any other section restricting
remedies hereunder shall prevent a party from bringing an action to obtain such
judicial determination, and provided further that no such action for a judicial
determination shall be construed as an act giving rise to a termination of the
Equity Commitment Letters under Section 4(c) thereof or otherwise). Solely for
purposes of the foregoing sentence, it is agreed and acknowledged that the
conditions to Closing in Sections 8.1 and 8.2 of the Purchase Agreement (other
than Section 8.2(b) thereof solely with respect to the obligations of Seller
following the date of such postponement under Article VI and Article VII of the
Purchase Agreement and Section 8.2(c) thereof solely with respect to the
performance of such obligations) shall be deemed satisfied and agreed as of each
of the Determination Date and the Scheduled Closing Date by any party that
exercises its right of postponement under Section 2.8(c) of the Purchase
Agreement.

(b) In the event that one or more Other Guarantors fails to fund its Other
Commitment on the Closing Due Date in accordance with its obligations under its
Other Equity Commitment Letter, Guarantor hereby severally but not jointly with
the non-defaulting Other Guarantors, absolutely, unconditionally and irrevocably
guarantees to Seller the sum of (i) the Guarantor Percentage (defined below) of
the payment obligation of Buyer under Section 9.2(b) of the Purchase Agreement
(the obligations of Buyer referred to under this paragraph (b), the “Liquidated
Damages Obligations”), plus (ii) in the case of each of ColFin FRB Investor, LLC
(“Colony”) and General Atlantic Partners 85, L.P. (“GA”) only, 50% of the
Liquidated Damages Obligations attributable to the Defaulting Guarantors or, if
either Colony or GA is a Defaulting Guarantor, 100% of the Liquidated Damages
Obligations attributable to the Defaulting Guarantors (the sum of (i) and (ii),
the “Non-Defaulting Guarantor Obligations”). As used in this Limited Guaranty,
the Non-Defaulting Guarantor Obligations, together with the Defaulting Guarantor
Obligations and the Expense Obligations (as defined below), are referred to as
the “Guarantor Obligations”; and Buyer’s payment obligations in connection with
the Closing or its Liquidated Damages Obligations, as the case may be, are
referred to as the “Buyer Obligations”. For purposes of this Limited Guaranty,
(A) “Guarantor Percentage” shall have the same meaning given to the term
“Investor Percentage” in the Equity Commitment Letter, and (B) “Maximum
Obligation” shall mean the Guarantor Percentage multiplied by the Cap Amount (as
defined in the Equity Commitment Letter).

(c) In addition to the rights and amounts set forth above, Seller shall be
entitled to recover from Guarantor any costs, fees or expenses (including
reasonable attorneys fees) in connection with collection under or enforcement of
Seller’s rights hereunder (such costs, fees and expenses, the “Expense
Obligations”).

(d) Seller hereby agrees that Guarantor shall have no obligation or liability to
any Person relating to, arising out of, or in connection with, this Limited
Guaranty other than as expressly set forth herein. For purposes of clarity and
avoidance of doubt, it is specifically agreed that the aggregate liability, if
any, of Guarantor under this Limited Guaranty shall in no event exceed, in the
aggregate, an amount equal to the Maximum Obligation.

 

-2-



--------------------------------------------------------------------------------

(e) It is understood and agreed that any payment by Buyer with respect to the
Liquidated Damages Obligations shall reduce the Non-Defaulting Guarantor
Obligations of Guarantor by an amount equal to the amount so paid multiplied by
the Guarantor Percentage (and thereafter shall reduce the obligations of Colony
and GA under Section 1(b)(ii) in equal parts) and that, to the extent Buyer has
satisfied its Liquidated Damages Obligations or Guarantor has satisfied its
Non-Defaulting Guarantor Obligations and (if applicable) Expense Obligations,
Guarantor shall have no further obligations under this Limited Guaranty with
respect to the Non-Defaulting Guarantor Obligations.

2. Nature of Limited Guaranty. (a) This Limited Guaranty is an absolute,
unconditional and continuing guarantee of the full and punctual payment of the
applicable Guarantor Obligations. The limited guarantees of the Guarantor
Obligations contained herein are guarantees of payment and not of collection and
are in no way conditioned upon any requirement that Seller first attempt to
collect any amounts from Buyer or resort to any security or other means of
collecting payment. Should the Guarantor fail to fund the Commitment on the
Closing Due Date in accordance with Guarantor’s obligations under the Equity
Commitment Letter, the Defaulting Guarantor Obligations shall become immediately
due and payable to Seller. Should Buyer default in the payment of the Liquidated
Damages Obligations, the Non-Defaulting Guarantor Obligations hereunder shall
become immediately due and payable to Seller. Seller shall not be obligated to
file any claim relating to the Guarantor Obligations in the event that Buyer
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Seller to so file shall not affect the Guarantor Obligations. In
the event that any payment to the Seller in respect of the Guarantor Obligations
is rescinded or must otherwise be returned for any reason whatsoever, the
Guarantor shall remain liable hereunder with respect to its Guarantor
Obligations as if such payment had not been made. With respect to the Liquidated
Damages Obligations and associated Non-Defaulting Guarantor Obligations, Seller
agrees that it shall not request payment under this Limited Guaranty unless, and
only to the extent it can lawfully do so, it is concurrently requesting payment
under the Other Guarantees of the Other Guarantors (excluding any Other
Guarantors who have failed to fund their Other Commitments) on a pro rata basis
based on their respective Guarantor Percentages (as defined in their respective
Other Guarantees); provided that the Guarantor Obligations are in no way
conditioned upon performance by the Other Guarantors of the Other Commitments or
obligations under the Other Guarantees, and Seller’s recovery under this Limited
Guaranty shall not be limited by any failure to recover from any Other
Guarantors.

(b) If Guarantor becomes obligated with respect to any Guarantor Obligations
hereunder, Guarantor shall, to the extent not already paid pursuant to the
Equity Commitment Letter, make the payment required hereunder or otherwise cause
such payment to be made within three Business Days after the receipt by
Guarantor of written notice from Seller of such obligation. A payment demand
shall be in writing and shall reasonably specify the nature of the Guarantor
Obligations that have become due, and an explanation of why such payment is due,
with a specific statement that Seller is calling upon Guarantor to pay under
this Limited Guaranty. Notwithstanding anything to the contrary contained or
implied herein, the liabilities of Guarantor hereunder are limited solely to
monetary payments. All sums payable by Guarantor hereunder shall be made in U.S.
dollars in immediately available funds.

 

-3-



--------------------------------------------------------------------------------

3. Certain Waivers. (a) Guarantor hereby waives notice of acceptance of this
Limited Guaranty and notice of the Guarantor Obligations, waives presentment,
demand for payment, protest, notice of dishonor or nonpayment of the applicable
Buyer Obligations, notice of acceleration or intent to accelerate the applicable
Buyer Obligations, and any other notice to Buyer, and waives suretyship defenses
generally (other than fraud or Intentional Breach by Seller or any of its
Subsidiaries or Affiliates, defenses to the payment of the applicable Buyer
Obligations under the Purchase Agreement that are available to Buyer arising
from Seller’s breach of the Purchase Agreement (but specifically excluding any
defenses arising from the bankruptcy, insolvency or similar rights of Buyer, or
defenses related to Buyer’s capacity to enter into the Purchase Agreement) or
breach by Seller of this Limited Guaranty), and Seller is not obligated to file
any suit or take any action, or provide any notice to Buyer or Guarantor, or
others, except, in each case, as expressly provided in the Purchase Agreement or
in this Limited Guaranty. Without limiting the generality of the foregoing,
Guarantor agrees that the Guarantor Obligations hereunder shall not be released
or discharged, in whole or in part, or otherwise affected by: (a) the failure of
Seller to assert any claim or demand or to enforce any right or remedy against
Buyer with respect to the applicable Buyer Obligations, (b) any extensions or
renewals of the applicable Buyer Obligations; (c) any rescissions, waivers,
amendments or modifications of the Purchase Agreement; (d) the adequacy of any
means available to Seller to claim payment or performance of the applicable
Buyer Obligations; (e) any change in the corporate (or other applicable entity)
existence, structure or ownership of Buyer or any other Person liable with
respect to any of the applicable Buyer Obligations; (f) any insolvency,
bankruptcy, reorganization or other similar proceedings affecting Buyer or any
other Person liable with respect to any of the applicable Buyer Obligations;
(g) the existence of any claim, set-off or other rights which Guarantor may have
at any time against Buyer, whether in connection with the applicable Buyer
Obligations or otherwise; (h) the adequacy of any other means Seller may have of
obtaining repayment of any of the applicable Buyer Obligations; (i) except as
otherwise provided herein, the addition or release of any Person or entities
primarily or secondarily liable for the applicable Buyer Obligations; (j) any
discharge of the Guarantor as a matter of law (other than as a result of payment
of the Guarantor Obligations in accordance with their terms); or (k) the
addition, substitution or release of any person interested in the transactions
contemplated by the Purchase Agreement. To the fullest extent permitted by law,
the Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any law which would otherwise require any election of remedies by the
Seller. However, Guarantor reserves the right to assert defenses that Buyer may
have to payment or performance of the applicable Buyer Obligations under the
express terms of the Purchase Agreement, other than defenses arising from the
bankruptcy, insolvency or similar rights of Buyer, or defenses related to
Buyer’s capacity to enter into the Purchase Agreement. The Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the transactions contemplated by the Purchase Agreement and that the waivers set
forth in this Limited Guaranty are knowingly made in contemplation of such
benefits.

(b) The Guarantor hereby unconditionally waives any rights that it may now have
or hereafter acquire against Buyer that arise from the existence, payment,
performance, or enforcement of the Guarantor’s obligations under or in respect
of this Limited Guaranty or any other agreement in connection therewith,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Seller against Buyer or such other Person in respect of
claims of Seller,

 

-4-



--------------------------------------------------------------------------------

whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Buyer or such other Person, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guarantor
Obligations and all other amounts payable under this Limited Guaranty shall have
been previously paid in full in immediately available funds. If any amount shall
be paid to the Guarantor in violation of the immediately preceding sentence at
any time prior to the payment in full in cash of the Guarantor Obligations, such
amount shall be received and held in trust for the benefit of the Seller, shall
be segregated from other property and funds of the Guarantor and shall forthwith
be paid or delivered to the Seller in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the Guarantor
Obligations, in accordance with the terms of the Purchase Agreement, whether
matured or unmatured, or to be held as collateral for any Guarantor Obligations
thereafter arising.

4. Claims Limited to Guaranty. Seller hereby covenants and agrees that it and
Bank of America Corporation shall not institute, and shall cause their
respective controlled Affiliates not to institute, any proceeding or bring any
other claim arising under, or in connection with, the Purchase Agreement or the
transactions contemplated thereby, against any Related Party (as defined below),
except for claims against Guarantor under this Limited Guaranty or the Equity
Commitment Letter. Guarantor hereby covenants and agrees that it shall not
institute, and shall cause its controlled Affiliates not to institute, any
proceeding asserting that this Limited Guaranty is illegal, invalid or
unenforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).
Notwithstanding anything to the contrary contained in this Limited Guaranty,
Seller hereby agrees that, to the extent Buyer is relieved of all or any portion
of the Liquidated Damages Obligations under the Purchase Agreement, except to
the extent such relief is due to the payment by Buyer of a portion of the
Liquidated Damages Obligations that has been funded by the Other Guarantors,
Guarantor shall be similarly relieved of a pro rata portion of the
Non-Defaulting Guarantor Obligations under this Limited Guaranty. Guarantor
specifically acknowledges and agrees that the damages specified in Sections
1(a), 1(b) and 1(c) hereof are a reasonable estimate as of the date hereof of
the damages to be suffered by Seller and its Affiliates as a result of a Funding
Failure. In connection with any action for specific performance, the Guarantor
hereby waives (i) any defense that a remedy at law would be adequate and
(ii) any requirement under any law to post a bond or other security as a
prerequisite to obtaining equitable relief.

5. Representations. Guarantor hereby represents and warrants that: (a) the
execution, delivery and performance of this Limited Guaranty have been duly
authorized by all necessary corporate, limited partnership or limited liability
company action and do not contravene any provision of Guarantor’s charter,
bylaws, certificate of limited partnership, limited partnership agreement,
operating agreement or similar organizational documents or any law, regulation,
rule, decree, order, judgment or contractual restriction binding on Guarantor or
any of its assets; (b) except for any required regulatory approvals or
non-control determinations necessary to consummate the Transaction, all
consents, approvals, authorizations, permits of, filings with and notifications
to, any governmental authority necessary for the due execution, delivery and
performance of this Limited Guaranty by Guarantor have been obtained or made

 

-5-



--------------------------------------------------------------------------------

and all conditions thereof have been duly complied with, and no other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required in connection with the execution, delivery or performance of this
Limited Guaranty; (c) this Limited Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (d) Guarantor has the
financial capacity to pay and perform all of its obligations under this Limited
Guaranty, and all funds necessary for Guarantor to fulfill all of its
obligations under this Limited Guaranty are and will be available to Guarantor
for so long as this Limited Guaranty shall remain in effect in accordance with
the terms herein.

6. Continuing Guaranty; Termination. This Limited Guaranty shall remain in full
force and effect and shall be binding upon Guarantor, its successors and
permitted assigns, until the indefeasible payment and satisfaction in full of
the Guarantor Obligations or the termination of this Limited Guaranty in
accordance with the next sentence. Other than with respect to any Defaulting
Guarantor Obligations, this Limited Guaranty shall terminate and be of no
further force and effect and no party may attempt to enforce any rights
hereunder upon and after the earliest to occur of (a) the Closing of the
transactions contemplated by the Purchase Agreement; (b) the termination of the
Purchase Agreement in accordance with its terms under circumstances set forth in
the Purchase Agreement in which Buyer would not be obligated to pay the
Liquidated Damages Obligations or otherwise to make payments pursuant to the
Purchase Agreement; (c) the date which is 180 days following the termination of
the Purchase Agreement under circumstances in which Buyer would be obligated to
make any payments thereunder if Seller has not presented a claim for payment
hereunder to Guarantor (which claim shall set forth in reasonable detail the
basis for such claim) by such 180th day; (d) the time at which all amounts
payable by Guarantor under this Limited Guaranty shall have been paid in full;
and (e) except where there has been a Funding Failure, the termination of such
Guarantor’s participation in the transactions contemplated by the Purchase
Agreement pursuant to Section 2.4(b) or 2.10 of the Interim Investors Agreement,
dated as of the date hereof (the “Interim Investors Agreement”), by and among
the Buyer and the Guarantors and Section 4.10 of the Purchase Agreement.
Notwithstanding the foregoing, in the event that Seller or Bank of America
Corporation or any of their respective controlled Affiliates asserts in any
litigation or other proceeding that the provisions hereof limiting the maximum
aggregate liability of Guarantor or any other provisions of this Limited
Guaranty are illegal, invalid or unenforceable in whole or in part, or asserts
any theory of liability to Seller against Guarantor or any Related Party with
respect to the transactions contemplated by the Purchase Agreement or this
Limited Guaranty other than liability of Guarantor under and pursuant to this
Limited Guaranty (as limited pursuant to the provisions hereunder), or pursuant
to and in accordance with Seller’s limited express third-party beneficiary
rights under the Equity Commitment Letter, then (i) the obligations of Guarantor
under this Limited Guaranty shall terminate ab initio and be null and void,
(ii) if Guarantor has previously made any payments under this Limited Guaranty,
such Guarantor shall be entitled to recover such payments from Seller, and
(iii) neither Guarantor nor any Related Party shall have any liability to
Seller, Bank of America or any of their respective controlled Affiliates with
respect to the transactions contemplated by the Purchase Agreement or under this
Limited Guaranty.

 

-6-



--------------------------------------------------------------------------------

7. No Recourse; Release. Seller acknowledges that the sole assets of Buyer are
cash in de minimis amounts and the Equity Commitment Letter and the Other Equity
Commitment Letters, and that no additional funds are expected to be contributed
to Buyer unless and until the Closing occurs and that Buyer will not have
adequate funds to fulfill its obligations under the Purchase Agreement without
additional funding, including funding of the amounts contemplated by the Equity
Commitment Letter and the Other Equity Commitment Letters. Notwithstanding
anything that may be expressed or implied in this Limited Guaranty or any
document or instrument delivered contemporaneously herewith, by its acceptance
of the benefits of this Limited Guaranty, Seller covenants, acknowledges and
agrees that, except in the case of fraud, no Person other than Guarantor shall
have any obligation hereunder, and that, except in the case of fraud, Seller has
no right of recovery against, and no liability shall attach to, be imposed on,
or otherwise be incurred by, any former, current or future director, officer,
employee, agent, controlling person, general or limited partner, manager,
member, stockholder, or Affiliate (other than Buyer or any Other Guarantor) of
Guarantor or any former, current or future director, officer, employee, agent,
controlling person, general or limited partner, manager, member, stockholder,
Affiliate (other than Buyer or any Other Guarantor) or assignee of any of the
foregoing (each, other than Guarantor, any Other Guarantor or Buyer or any of
their respective successors or assignees, a “Related Party”), whether by or
through attempted piercing of the corporate (or limited liability company) veil,
by or through a claim by or on behalf of Buyer against Guarantor or any Related
Party (including a claim against a Related Party to enforce the Equity
Commitment Letters), by the enforcement of any assessment or by any legal or
equitable proceeding, in contract, in tort, or otherwise, in connection with
this Limited Guaranty or the transactions contemplated by the Purchase
Agreement, except for Seller’s right to recover from Guarantor or its successors
or assignees (but not any Related Party) under, and to the extent provided in,
this Limited Guaranty (as limited pursuant to the provisions hereunder) and
except for Seller’s limited express third-party beneficiary rights under the
Equity Commitment Letter; provided that, subject to Section 9, in the event the
Guarantor consolidates with or merges with any other Person and is not the
continuing or surviving entity of such consolidation or merger or transfers or
conveys all or a substantial portion of its properties and other assets to any
Person, then, and in each such case, the Seller may seek recourse, whether by
the enforcement of any judgment or assessment or by any legal or equitable
proceeding, against such continuing or surviving entity or such Person, as the
case may be, but only to the extent of the liability of the Guarantor hereunder.
Except in the case of fraud, recourse against Guarantor under and pursuant to
the terms of this Limited Guaranty (as limited pursuant to the provisions
hereunder), and pursuant to and in accordance with Seller’s express rights under
the Equity Commitment Letter and except for Seller’s express third party
beneficiary rights under the Interim Investors Agreement, shall be the sole and
exclusive remedy of Seller and all of its Affiliates against Guarantor or any
Related Parties in respect of any liabilities or the Guarantor Obligations
arising under, or in connection with, the Purchase Agreement and the
transactions contemplated thereby. Except in the case of fraud, Seller hereby
covenants and agrees that it and Bank of America Corporation shall not
institute, and shall cause their respective controlled Affiliates not to
institute, directly or indirectly, any proceeding, or bring any other claim
arising under, in connection with, relating to, or resulting from, the Purchase
Agreement or the transactions contemplated thereby or otherwise related thereto,
against Guarantor or any Related Party except for claims solely against
Guarantor under, and to the extent provided in, this Limited Guaranty (as
limited pursuant to the provisions hereunder), and except for Seller’s express
rights under the

 

-7-



--------------------------------------------------------------------------------

Equity Commitment Letter and except for Seller’s express third party beneficiary
rights under the Interim Investors Agreement. By acceptance of the Limited
Guaranty, except in the case of fraud, Seller hereby releases Guarantor and each
Related Party from and with respect to any claim, known or unknown, now existing
or hereafter arising, in each case arising in connection with the transactions
contemplated by the Purchase Agreement, other than any claims against Guarantor
under, and to the extent provided in, this Limited Guaranty (as limited pursuant
to the provisions hereunder), and pursuant to and in accordance with Seller’s
express rights under the Equity Commitment Letter and Seller’s express third
party beneficiary rights under the Interim Investors Agreement.

8. No Third-Party Beneficiaries. This Limited Guaranty shall be binding on
Guarantor solely for the benefit of Seller (and Seller’s successors and
permitted assigns), and nothing set forth in this Limited Guaranty shall affect
or be construed to affect any liability of Buyer to Seller or shall confer or
give or shall be construed to confer upon or give to any other Person, including
any Person acting in a representative capacity, any benefits, rights or remedies
under or by reason of this Limited Guaranty.

9. Assignment. This Limited Guaranty shall apply in all respects to successors
of Guarantor and permitted assigns and inure to Seller and its successors and
permitted assigns. Neither this Limited Guaranty nor any rights, interests or
obligations hereunder shall be assigned by either party hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party hereto; provided that Seller may assign any of its rights under this
Limited Guaranty to Bank of America into which Seller will be merged.

10. Governing Law and Venue; Waiver of Jury Trial.

(a) This letter agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts made and
wholly performed within such state, without regard to applicable conflicts of
law principles. Each of Seller and the Guarantor agree that any suit, action or
proceeding brought by it to enforce any provision of, or based on any matter
arising out of, or in connection with, this letter agreement or the transactions
contemplated hereby shall be brought in any federal or state court located in
the Borough of Manhattan, State of New York. Each of Seller and the Guarantor
submits to the jurisdiction of any such court in any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of, or
in connection with, this letter agreement or the transactions contemplated
hereby and hereby waives the benefit of jurisdiction derived from present of
future domicile or otherwise in such suit, action or proceeding. Each of Seller
and the Guarantor waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-8-



--------------------------------------------------------------------------------

11. Amendment; Waiver. No amendment or waiver of any provision of this Limited
Guaranty shall be effective unless the same shall be in writing and signed, in
the case of an amendment, by the Seller and Guarantor and, in the case of a
waiver, by the party against whom such waiver is to operate. No failure on the
part of Seller to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

12. Entire Agreement. This Limited Guaranty contains the entire agreement of
Guarantor and Seller with respect to the matters set forth herein. The
invalidity or unenforceability of any one or more sections of this Limited
Guaranty shall not affect the validity or enforceability of its remaining
provisions.

13. Counterparts and Facsimile Signature. This Limited Guaranty may be executed
in two or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument. A signature of a
party transmitted by facsimile or other electronic means shall constitute an
original for all purposes.

14. Notices. All notices and other communications provided for hereunder shall
be in writing and shall be mailed, faxed or delivered, if to Guarantor, to it at
its address set forth on Annex A to the Equity Commitment Letter or, if to
Seller, to it at its address set forth in the Purchase Agreement. All such
notices and other communications shall be effective (a) if mailed (by certified
mail, postage prepaid, and return receipt requested), when received or three
days after deposit in the mails, whichever occurs first, (b) if faxed, when
transmitted and confirmation is received, and (c) if delivered, upon delivery.

15. Related Guarantor’s Guaranty. Each party listed on the signature pages
hereto that is a Related Party of Guarantor (each, a “Related Guarantor”) hereby
absolutely, unconditionally and irrevocably guarantees to Seller the due and
punctual payment when due or required of Guarantor’s Guarantor Obligations
hereunder; provided that it is specifically agreed that the aggregate liability,
if any, of each Related Guarantor under this Limited Guaranty shall in no event
exceed, in the aggregate, that percentage set forth opposite its name on Annex A
(the “Related Guarantor Percentage”) of the Guarantor Obligations hereunder or
an amount equal to the Related Guarantor Percentage multiplied by the Maximum
Obligation. The limited guaranty provided by each Related Guarantor under this
Section 15 shall otherwise be on, and subject to, the same terms and conditions
as the limited guaranty provided by Guarantor hereunder. For the avoidance of
doubt, the limited guarantees given by the Related Guarantors shall in no way
limit or relieve the Guarantor of its obligations under this Limited Guaranty.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Limited Guaranty to be executed
and delivered as of the date first written above by its officer thereunto duly
authorized.

 

GUARANTOR COLFIN FRB INVESTOR, LLC By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer RELATED
GUARANTOR COLONY FINANCIAL, INC. By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer COLONY
DISTRESSED CREDIT FUND, L.P. By:   COLONY CAPITAL CREDIT, L.P., its general
partner By:   COLONYGP CREDIT, LLC, its general partner By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer COLONY
INVESTORS VIII, L.P. By:   COLONY CAPITAL (US) VIII, LLC, its general partner
By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer

(Signature page to Colony Limited Guaranty)



--------------------------------------------------------------------------------

COLONY PARALLEL INVESTORS VIII, L.P. By:   COLONY CAPITAL (PARALLEL) VIII, LLC,
its general partner By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer COLONY
PARALLEL NA-RE INVESTORS VIII, L.P. By:   COLONY CAPITAL (PARALLEL) NA-RE VIII,
LLC, its general partner By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer

(Signature page to Colony Limited Guaranty)



--------------------------------------------------------------------------------

Accepted and agreed to:

MERRILL LYNCH BANK & TRUST CO., F.S.B.

 

By:  

/s/ Lawrence P. Washington

  Name:   Lawrence P. Washington   Title:   Chairman & CEO

(Signature page to Colony Limited Guaranty)



--------------------------------------------------------------------------------

Annex A to the Limited Guaranty

List of Guarantors

 

Related Guarantor

        Related Guarantor Percentage Colony Financial, Inc.    c/o Colony
Capital, LLC       2450 Broadway, 6th Floor       Santa Monica, California 90404
   4.35256%    Attn: Joy Mallory       Facsimile: (310) 282-8808       With a
copy to:       Sullivan & Cromwell LLP       1888 Century Park East       Suite
2100       Los Angeles, CA 90067       Attn: Alison S. Ressler       Attn:
Patrick S. Brown       Facsimile: (310) 712-8800    Colony Distressed Credit
Fund,    c/o Colony Capital, LLC    L.P.    2450 Broadway, 6th Floor       Santa
Monica, California 90404    28.89010%    Attn: Joy Mallory       Facsimile:
(310) 282-8808       With a copy to:       Sullivan & Cromwell LLP       1888
Century Park East       Suite 2100       Los Angeles, CA 90067       Attn:
Alison S. Ressler       Attn: Patrick S. Brown       Facsimile: (310) 712-8800
  



--------------------------------------------------------------------------------

Related Guarantor

        Related Guarantor Percentage Colony Parallel NA-RE Investors    c/o
Colony Capital, LLC    VIII, L.P.    2450 Broadway, 6th Floor       Santa
Monica, California 90404    5.05687%    Attn: Joy Mallory       Facsimile: (310)
282-8808       With a copy to:       Sullivan & Cromwell LLP       1888 Century
Park East       Suite 2100       Los Angeles, CA 90067       Attn: Alison S.
Ressler       Attn: Patrick S. Brown       Facsimile: (310) 712-8800    Colony
Parallel Investors VIII, L.P.    c/o Colony Capital, LLC       2450 Broadway,
6th Floor       Santa Monica, California 90404    16.14147%    Attn: Joy Mallory
      Facsimile: (310) 282-8808       With a copy to:       Sullivan & Cromwell
LLP       1888 Century Park East       Suite 2100       Los Angeles, CA 90067   
   Attn: Alison S. Ressler       Attn: Patrick S. Brown       Facsimile: (310)
712-8800   



--------------------------------------------------------------------------------

Related Guarantor

        Related Guarantor Percentage Colony Investors VIII, L.P.    c/o Colony
Capital, LLC       2450 Broadway, 6th Floor       Santa Monica, California 90404
   45.55901%    Attn: Joy Mallory       Facsimile: (310) 282-8808       With a
copy to:       Sullivan & Cromwell LLP       1888 Century Park East       Suite
2100       Los Angeles, CA 90067       Attn: Alison S. Ressler       Attn:
Patrick S. Brown       Facsimile: (310) 712-8800   